Citation Nr: 1630953	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  05-14 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for neurologic abnormality of the left upper extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right upper extremity.  

4.  Entitlement to an initial rating higher than 10 percent for lumbar strain, prior to January 27, 2006, and higher than 20 percent thereafter.

5.  Entitlement to an increased rating for residuals of a herniated nucleus pulposus of the cervical spine with degenerative disc disease and cervical stenosis at C4-5, C5-6, and C6-7, currently evaluated as 30 percent disabling.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1993 and from March 2003 to March 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2005 and August 2013 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge in October 2011, and a transcript of the hearing is associated with the claims folder.  

In April 2012, the Board denied the claim of entitlement to service connection for a bilateral knee disability, and remanded the issue of entitlement to service connection for neurologic abnormality of the left upper extremity, as well as the issue of entitlement to higher initial ratings for lumbar strain, for additional development.  

The Veteran appealed the April 2012 Board decision denying service connection for a bilateral knee disability.  The United States Court of Appeals for Veterans Claims (Court) issued a December 2012 Order in which it vacated the April 2012 Board decision denying service connection for a bilateral knee disability and remanded the case to the Board for further development.  In October 2013, the Board remanded the issue of entitlement to service connection for a bilateral knee disability for additional development.  

In an August 2013 rating decision, service connection was granted for radiculopathy of the right upper extremity and an initial 20 percent evaluation was assigned, effective July 3, 2012.  Additionally, a rating higher than 30 percent for a cervical spine disability was denied.  In February 2015, the Veteran completed an appeal of the August 2013 rating decision.  As such, the issues are reflected on the title page.  

In August 2015, the Veteran filed a power of attorney in favor of Virginia A. Girard-Brady, thereby revoking the power of attorney of record.  In October 2015, VA received a statement from Ms. Girard-Brady notifying VA of the withdrawal of representation.  The Veteran has not obtained new representation.  

The issue of entitlement to service connection for neurologic abnormality of the left upper extremity, as well as the higher rating claims with respect to radiculopathy of the right upper extremity, lumbar strain, and a cervical spine disability, to include a TDIU, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An August 2015 rating decision granting service connection for right patellofemoral syndrome and left patellofemoral syndrome represents a complete grant of the benefits sought on appeal with respect to service connection for a bilateral knee disability.  


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided with respect to the issue of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 7104 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, in December 2012, the Court vacated the April 2012 Board decision denying service connection for a bilateral knee disability and remanded the case to the Board for further development.  In October 2013, the Board remanded the issue for additional development.  

In an August 2015 rating decision, the RO granted service connection for patellofemoral syndrome of the right knee and of the left knee.  Thus, the claim of entitlement to service connection for a bilateral knee disability has been granted, and there no longer remains any controversy or justiciable claim in that respect which is currently before the Board.  As service connection for patellofemoral syndrome of the right and left knee has been granted, the matter of the entitlement to service connection for a bilateral knee disability is dismissed.  See 38 U.S.C.A. § 7104 (West 2014).  


ORDER

The claim of entitlement to service connection for a bilateral knee disability, having been rendered moot, is dismissed. 


REMAND

The Veteran asserts that her service-connected lumbar spine and cervical spine disabilities and associated radiculopathy of the right upper extremity have gotten worse since VA examination in November 2013 and July 2013, and that she also has neurologic abnormality of the left upper extremity.  

A vocational rehabilitation assessment associated with the file in January 2014 reflects an opinion to the effect that the Veteran is unable to maintain gainful employment as a result of service-connected disabilities, to include cervical stenosis.  In addition, the March 2015 VA knee examination report notes that she is on permanent light duty at work due to her back disability.  As such, the Board finds it necessary to remand the matters to afford her an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of her service-connected back and neck disabilities and associated radiculopathy of the right upper extremity, as well as any other neurologic abnormalities, to include of the left upper extremity.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Prior to the examination(s), any outstanding records of pertinent treatment should be obtained and added to the record.  

In addition, and although the March 2015 VA knee examination notes that the Veteran is employed, the February 2015 substantive appeal states that the Veteran's service-connected disabilities have precluded maintaining substantially gainful employment since at least 2006.  Regardless, the issues with respect to entitlement to a TDIU and entitlement to higher ratings for service-connected back and neck disabilities are intertwined, and as such, the TDIU claim must be remanded as well.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since May 2013.

2.  After completion of the above, schedule the Veteran for a VA back, neck and upper extremity examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to identify the current severity of the Veteran's service-connected lumbar spine and cervical spine disabilities and associated radiculopathy of the right upper extremity, as well as any other associated neurologic abnormalities. 

In addition, the examiner should state whether the lumbar or cervical spine disability has been productive of any incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician.  If so, describe the frequency and duration of those episodes.

The examiner should also take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render her unable to secure or follow substantially gainful employment consistent with her education and occupational experience. 

A rationale for all opinions expressed should be provided. 

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


